DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claims 26-45 filed on 01/24/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of the amendment to claims 26, 34, 40, the references Choi et al. (US 2014/0267767) and Nagasaki (US 2008/0198254) will be applied in the new ground rejection with alternative claim interpretation as discussed below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,785,395 in view of Yoon et al. (US 2006/0257131). 
Regarding claim 26, Patent Claim 1 discloses a camera, comprising:
a camera cover comprising an exterior camera cover surface, wherein the exterior camera cover surface comprises one or more exterior surfaces of the camera (camera, Patent Claim 1, line 2);
an optical package (Patent Claim 1, line 3); 
a lens carrier coupled with the optical package and moveably mounted relative to the camera cover (Patent Claim 1, lines 4-5);
a camera actuator for moving the lens carrier with the optical package along a path of motion (Patent Claim 1, lines 6-7); and

Patent Claim 1 fails to disclose wherein the impact absorption member is located directly on an interior surface of the camera cover that is opposite a single exterior surface of the one or more exterior surfaces of the camera.
However, Yoon et al. discloses wherein the impact absorption member is located directly on an interior surface of the camera cover that is opposite a single exterior surface of the one or more exterior surfaces of the camera (Yoon et al. discloses lens resilient means 70 is provided on the upper end surface of the lens barrel 3 and located directly between upper end of the lens barrel 3 and interior surface of housing 20, figure 8, paragraph [0048]. It would have been obvious to locate directly the resilient means 70 on the interior surface of housing 70 since the shifting position of the resilient means 70 would not have modified the operation of the resilient means 70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 1 by the teaching of Yoon et al. in order to provide a resilient force so that the lens barrel is moved linearly upward and downward (paragraph [0048]).

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,785,395 in view of WU et al. (US 2013/0050515). 
Regarding claim 26, Patent Claim 1 discloses a camera, comprising:
a camera cover comprising an exterior camera cover surface, wherein the exterior camera cover surface comprises one or more exterior surfaces of the camera (camera, Patent Claim 1, line 2);

a lens carrier coupled with the optical package and moveably mounted relative to the camera cover (Patent Claim 1, lines 4-5);
a camera actuator for moving the lens carrier with the optical package along a path of motion (Patent Claim 1, lines 6-7); and
an impact absorption member located in the path of motion so as to prevent contact between the camera cover and the lens carrier, wherein the impact absorption member is located on an interior surface of the camera cover that is opposite a single exterior surface of the one or more exterior surfaces of the camera, wherein, along at least a portion of the path of motion, the lens carrier is movable apart from the impact absorption member (Patent Claim 1, lines 8-15).
Patent Claim 1 fails to disclose wherein the impact absorption member is located directly on an interior surface of the camera cover that is opposite a single exterior surface of the one or more exterior surfaces of the camera.
However, WU et al. discloses wherein the impact absorption member is located directly on an interior surface of the camera cover that is opposite a single exterior surface of the one or more exterior surfaces of the camera (WU et al. discloses shocking-absorbing material 50 is located directly on the interior surface of the top plate 11 of housing 10, figure 6, paragraphs [0020]-[0021], [0036]-[0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 1 by the teaching of WU et al. in order to suppress resonance in an anti-shake lens focusing module (paragraph [0007]).

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,785,395 in view of Choi et al. (US 2014/0267767). 
Regarding claim 26, Patent Claim 1 discloses a camera, comprising:

        an optical package (Patent Claim 1, line 3); 
        a lens carrier coupled with the optical package and moveably mounted relative to the camera cover (Patent Claim 1, lines 4-5);
        a camera actuator for moving the lens carrier with the optical package along a path of motion (Patent Claim 1, lines 6-7); and
an impact absorption member located in the path of motion so as to prevent contact between the camera cover and the lens carrier wherein the impact absorption member is located on a camera, wherein, along at least a portion of the path of motion, the lens carrier is movable apart from the impact absorption member (Patent Claim 1, lines 8-15).
Patent Claim 1 fails to disclose wherein the impact absorption member is located directly on an interior surface of the camera cover that is opposite a single exterior surface of the one or more exterior surfaces of the camera.
However, Choi et al. discloses the shock absorption member 100 is located directly on interior surface of upper frame 50 or is located directly on interior surface of yoke 40 when upper frame 50 is omitted (i.e., an interior surface of the camera cover) that is opposite upper exterior surface of yoke 40 (i.e., a single exterior surface), figures 5-6).  Noted that yoke 40 integrally formed with housing in which the upper frame 50 or yoke 40 integrally formed with housing in which the upper frame 50 may be omitted, figures 1, 5-7, paragraphs [0052], [0054], [0066]-[0071], corresponds to “a camera cover;” and combination of upper exterior surface of yoke 40, exterior surface in vertical direction in four sides of yoke 40, figures 1, 5-7 corresponds to “an exterior camera cover surface.”

.

Claims 26, 31, 33-34, 38-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8, 15, 18 of U.S. Patent No. 10,785,395 in view of Nagasaki (US 2008/0198254). 
Regarding claim 26, Patent Claim 1 discloses a camera, comprising:
        a camera cover (camera, Patent Claim 1, line 2) comprising an exterior camera cover surface, wherein the exterior camera cover surface comprises one or more exterior surfaces of the camera;
        an optical package (Patent Claim 1, line 3); 
        a lens carrier coupled with the optical package and moveably mounted relative to the camera cover (Patent Claim 1, lines 4-5);
        a camera actuator for moving the lens carrier with the optical package along a path of motion (Patent Claim 1, lines 6-7); and
an impact absorption member located in the path of motion so as to prevent contact between the camera cover and the lens carrier wherein the impact absorption member is located on a camera, wherein, along at least a portion of the path of motion, the lens carrier is movable apart from the impact absorption member (Patent Claim 1, lines 8-15).
Patent Claim 1 fails to disclose wherein the impact absorption member is located directly on an interior surface of the camera cover that is opposite a single exterior surface of the one or more exterior surfaces of the camera.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 1 by the teaching of Nagasaki in order to provide a lens module which is more robust and able to better handle shocks associated with falls and vibration (paragraph [0008]).

Alternative claim interpretation with Nagasaki:

Regarding claim 26, Patent Claim 1 discloses a camera, comprising:
        a camera cover (camera, Patent Claim 1, line 2) comprising an exterior camera cover surface, wherein the exterior camera cover surface comprises one or more exterior surfaces of the camera;
        an optical package (Patent Claim 1, line 3); 
        a lens carrier coupled with the optical package and moveably mounted relative to the camera cover (Patent Claim 1, lines 4-5);
        a camera actuator for moving the lens carrier with the optical package along a path of motion (Patent Claim 1, lines 6-7); and
an impact absorption member located in the path of motion so as to prevent contact between the camera cover and the lens carrier wherein the impact absorption member is located on a camera, 
Patent Claim 1 fails to disclose wherein the impact absorption member is located directly on an interior surface of the camera cover that is opposite a single exterior surface of the one or more exterior surfaces of the camera.
However, Nagasaki discloses wherein the impact absorption member (lower cushion 26, figures 2-4, paragraphs [0052]-[0054]) is located directly on an interior surface (interior surface of lower case 21, figures 2-4, paragraphs [0052]-[0054]) of the camera cover (combination of upper case 22 and top wall 40 of housing 33, and outer 38 wall 38 of housing 33, lower case 21, figures 2-4, paragraphs [0052]-[0054]) that is opposite a single exterior surface of the one or more exterior surfaces of the camera.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 1 by the teaching of Nagasaki in order to provide a lens module which is more robust and able to better handle shocks associated with falls and vibration (paragraph [0008]).

Regarding instant application claim 31, all the limitations of instant application claim 31 are encompassed in Patent Claim 2.

Regarding instant application claim 33, all the limitations of instant application claim 33 are encompassed in Patent Claim 7.

Regarding instant application claim 34, all the limitations of instant application claim 34 are encompassed in Patent Claim 8.



Regarding instant application claim 39, all the limitations of instant application claim 39 are encompassed in Patent Claim 18.

Claims 40, 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,785,395 in view of MOON et al. (US 2014/0253799) further in view of Nagasaki (US 2008/0198254). 
Regarding claim 40, Patent Claim 19 discloses a device, comprising: 
a camera (Patent Claim 19, line 1) and the camera, comprising:
a camera cover comprising an exterior surface of the camera (Patent Claim 19, line 2); 
an optical package (Patent Claim 19, line 3);
a lens carrier coupled with the optical package and moveably mounted relative to the camera cover (Patent Claim 19, lines 5-7);
a camera actuator for moving the lens carrier with the optical package along a path of motion (Patent Claim 19, lines 8-10); and
an impact absorption member located in the path of motion so as to prevent contact between the camera cover and the lens carrier, wherein the impact absorption member is located on the camera cover, wherein, along at least a portion of the path of motion, the lens carrier is movable apart from the impact absorption member (Patent Claim 19, lines 14-20).
Patent Claim 19 fails to disclose a device comprising: one or more processors; memory storing program instructions that are executable by the one or more processors to control operation of a camera.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 19 by the teaching of MOON et al. in order to improve the productivity of the terminal by simplifying a manufacturing process of terminal through integration of components (paragraph [0108]).
Patent Claim 19 and MOON et al. fail to disclose wherein the impact absorption member is located directly on an interior surface of the camera cover that is opposite a single exterior surface of the one or more exterior surfaces of the camera.
However, Nagasaki discloses wherein the impact absorption member (upper cushion 32, figures 2-4, paragraphs [0052]-[0054]) is located directly on an interior surface (interior surface of combination of upper case 22 and top wall 40 of housing 33, figures 2-4, paragraphs [0052]-[0054]) of the camera cover (combination of upper case 22 and top wall 40 of housing 33, and outer 38 wall 38 of housing 33, figures 2-4, paragraphs [0052]-[0054]) that is opposite a single exterior surface of the one or more exterior surfaces of the camera.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Patent Claim 19 and MOON et al. by the teaching of Nagasaki in order to provide a lens module which is more robust and able to better handle shocks associated with falls and vibration (paragraph [0008]).

Regarding application claim 45, Patent Claim 25 discloses wherein:

the first layer of material has a hardness that is greater than a hardness of the second layer of material (Patent Claim 25, lines 4-5); and
the first layer of material faces the camera cover and the second layer of material faces the camera actuator (Patent Claim 25, lines 6-8).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WU et al. (US 2013/0050515).
Regarding claim 26, WU et al. discloses a camera, comprising:
a camera cover comprising an exterior camera cover surface, wherein the exterior camera cover surface comprises one or more exterior surfaces of the camera (housing 10 having top plate 11, figure 6, paragraphs [0019], [0036]);
an optical package (lens 21, figure 6, paragraphs [0019], [0036]); 
a lens carrier (lens focusing structure 20 having lens holder 22, figures 1, 6, paragraphs [0019], [0023]-[0024], [0036]) coupled with the optical package and moveably mounted relative to the camera cover;

an impact absorption member (shocking-absorbing material 50 is located directly on the interior surface of the top plate 11 of housing 10, figure 6, paragraphs [0020]-[0021], [0036]-[0038]) located in the path of motion so as to prevent contact between the camera cover and the lens carrier, wherein the impact absorption member is located directly on an interior surface of the camera cover that is opposite a single exterior surface of the one or more exterior surfaces of the camera, wherein, along at least a portion of the path of motion, the lens carrier is movable apart from the impact absorption member.

Claims 26, 32, 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2014/0267767).
Regarding claim 26, Choi et al. discloses a camera, comprising: 
a camera cover (yoke 40 integrally formed with housing in which the upper frame 50 or yoke 40 integrally formed with housing in which the upper frame 50 may be omitted, figures 1, 5-7, paragraphs [0052], [0054], [0066]-[0071]) comprising an exterior camera cover surface (combination of upper exterior surface of yoke 40, exterior surface in vertical direction in four sides of yoke 40, figures 1, 5-7), wherein the exterior camera cover surface comprises one or more exterior surfaces of the camera; 
an optical package (lens arranged inside at an inner surface of the bobbin 30, figures 1, 5-6, paragraph [0052]); 
a lens carrier (lens holder and the bobbin 30, figures 1, 5-6, paragraphs [0066]-[0071]) coupled with the optical package and moveably mounted relative to the camera cover;
a camera actuator (magnetic 41 and coil 32, figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]) for moving the lens carrier with the optical package along a path of motion; and 
the shock absorption member 100 is located directly on interior surface of upper frame 50 or is located directly on interior surface of yoke 40 when upper frame 50 is omitted (i.e., an interior surface of the camera cover) that is opposite upper exterior surface of yoke 40 (i.e., a single exterior surface), figures 5-6), wherein, along at least a portion of the path of motion, the lens carrier is movable apart from the impact absorption member (the shock absorption member 100 is spaced apart from the bobbin 30, figure 5, paragraphs [0066]-[0071]).

Regarding claim 32, Choi et al. discloses wherein the impact absorption member radially surrounds the optical package (see figures 5-7).

Regarding claim 34, Choi et al. discloses a camera actuator assembly, comprising: 
one or more magnets (magnetic 41, figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]) and one or more coils (coil 32, figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]) for moving a lens carrier (lens holder and the bobbin 30, figures 1, 5-6, paragraphs [0066]-[0071]) along a path of motion, wherein the lens carrier is moveably mounted relative to a camera cover by the camera actuator assembly (figures 1, 5-6, paragraphs [0066]-[0071]); wherein the camera cover (yoke 40 integrally formed with housing in which the upper frame 50 or yoke 40 integrally formed with housing in which the upper frame 50 may be omitted, figures 1, 5-7, paragraphs [0052], [0054], [0066]-[0071]) comprising an exterior camera cover surface (combination of upper exterior surface of yoke 40, exterior surface in 
an impact absorption member (shock absorption member 100, figures 5-6, paragraphs [0066]-[0071]) located in the path of motion so as to prevent contact between the camera cover and the lens carrier, wherein the impact absorption member is located directly on an interior surface of the camera cover that is opposite a single exterior surface of the one or more exterior surfaces of the camera (the shock absorption member 100 is located directly on interior surface of upper frame 50 or is located directly on interior surface of yoke 40 when upper frame 50 is omitted (i.e., an interior surface of the camera cover) that is opposite upper exterior surface of yoke 40 (i.e., a single exterior surface), figures 5-6), wherein, along at least a portion of the path of motion, the lens carrier is movable apart from the impact absorption member (the shock absorption member 100 is spaced apart from the bobbin 30, figure 5, paragraphs [0066]-[0071]).

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaki (US 2008/0198254).
Regarding claim 26, Nagasaki discloses a camera, comprising: 
a camera cover (combination of upper case 22, housing 33 having top wall 40, figures 2-4, paragraphs [0051]-[0054]) comprising an exterior camera cover surface (combination of exterior surface of upper case 22, housing 33 and exterior surface of outer wall 38 of housing 33, figures 2-4, paragraphs [0051]-[0054]), wherein the exterior camera cover surface comprises one or more exterior surfaces of the camera; 
an optical package (lens carried by lens holder 29, figures 1-4, paragraphs [0056], [0059], [0070]); 

a camera actuator (magnetics 31 and coil 30, figures 2-4, paragraphs [0051]-[0055]) for moving the lens carrier with the optical package along a path of motion; and 
an impact absorption member (upper cushion 32, figures 2-4, paragraphs [0051]-[0054]) located in the path of motion so as to prevent contact between the camera cover and the lens carrier, wherein the impact absorption member is located directly on an interior surface of the camera cover that is opposite a single exterior surface of the one or more exterior surfaces of the camera (the upper cushion 32 is located directly on interior surface of top wall 40 (i.e., an interior surface of the camera cover) that is opposite exterior surface of upper case 22 (i.e., a single exterior surface), figures 2-4), wherein, along at least a portion of the path of motion, the lens carrier is movable apart from the impact absorption member (figure 4, paragraphs [0051]-[0054]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2006/0257131).
Regarding claim 26, Yoon et al. discloses a camera, comprising:

an optical package (lens 3a, figure 8); 
a lens carrier (lens barrel 3, figure 8) coupled with the optical package and moveably mounted relative to the camera cover;
a camera actuator for moving the lens carrier with the optical package along a path of motion (coil 31, magnets 21, figure 8, paragraphs [0035]-[0036]); and
an impact absorption member located in the path of motion so as to prevent contact between the camera cover and the lens carrier, wherein, along at least a portion of the path of motion, the lens carrier is movable apart from the impact absorption member (Yoon et al. discloses lens resilient means 70 is provided on the upper end surface of the lens barrel 3 and located directly between upper end of the lens barrel 3 and interior surface of housing 20, figure 8, paragraph [0048]). 
Yoon et al. fails to disclose wherein the impact absorption member is located directly on an interior surface of the camera cover that is opposite a single exterior surface of the one or more exterior surfaces of the camera.
However, Yoon et al. discloses wherein the impact absorption member is located directly on an interior surface of the camera cover that is opposite a single exterior surface of the one or more exterior surfaces of the camera (Yoon et al. discloses lens resilient means 70 is provided on the upper end surface of the lens barrel 3 and located directly between upper end of the lens barrel 3 and interior surface of housing 20, figure 8, paragraph [0048]).  It would have been obvious to locate directly the resilient means 70 on the interior surface of housing 70 since the shifting position of the resilient means 70 would not have modified the operation of the resilient means 70.

Claims 27-30, 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0267767) in view of Kwon (US 8,456,041).
Regarding claim 27, Choi et al. discloses:
an image sensor (image sensor 11, figures 1-2, 5-6, paragraph [0041]);
a base assembly (base 20 and PCB 10, figures 1-2, 5-6, paragraph [0041]), comprising:
a substrate (PCB 10, figures 1-2, 5-6, paragraph [0041]) to which the image sensor is attached. 
Choi et al. fails to disclose one or more springs for suspending the lens carrier from the base assembly, wherein the one or more springs are positioned, in a direction parallel to an optical axis defined by the optical package, between the impact absorption member and the substrate.
However, Kwon discloses one or more springs (leaf springs 140, 150, figures 1-2, column 4, lines 8-34) for suspending the lens carrier from the base assembly, wherein the one or more springs are positioned, in a direction parallel to an optical axis defined by the optical package, between the impact absorption member and the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Choi et al. by the teaching of Kwon in order to hold when the lens is driven and to generate an elastic deformation.

Regarding claim 28, Choi et al. discloses the camera actuator is configured to move the optical package in the direction parallel to the optical axis, relative to the image sensor (figures 1, 5-6, paragraphs [0043], [0068]-[0070]).

Regarding claim 29, Choi et al. discloses wherein the camera actuator comprises:
a voice coil motor (VCM) actuator, comprising:

one or more coils (coil 32, figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]);
wherein:
a first portion of the VCM actuator is fixedly coupled with the lens carrier (figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]); and
a second portion of the VCM actuator is fixedly coupled with the base assembly (figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]).

Regarding claim 30, Choi et al. discloses a spacer abutting the underneath side of the camera cover wherein the impact absorption member is mounted to the spacer (the shock absorption member 100 located between the movable part of the lens holder which includes the bobbin 30 and upper frame 50, the space in which the shock absorption member located read as a spacer, figures 1, 5-6, paragraphs [0056]-[0071]).
Choi et al. fails to disclose wherein a spring of the one or more springs is connected to the spacer.
However, Kwon discloses wherein a spring of the one or more springs is connected to the spacer (first and second leaf springs 140, 150, figures 1-2, column 4, lines 8-34) connected to a spacer (coupling yoke 226, figures 1-2, column 3, lines 14-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Choi et al. by the teaching of Kwon in order to hold when the lens is driven and to generate an elastic deformation.

Regarding claim 35, see Examiner’s comments regarding claim 27.

Regarding claim 37, see Examiner’s comments regarding claim 30.

Claims 31, 33, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0267767) in view of Nakata et al. (US 2002/0043608).
Regarding claim 31, Choi et al. fails to disclose wherein:
the impact absorption member comprises a first layer of material, a second layer of material, and a third layer of material;
the second layer of material is placed between the first layer of material and the third layer of material; and
each of the first layer of material and the third layer of material have a respective hardness that is greater than a hardness of the second layer of material.
However, Nakata et al. discloses a shock absorbing member 213 (paragraphs [0006], [0165]), wherein:
the impact absorption member comprises a first layer of material (first layer 221, figure 52, paragraph [0165]), a second layer of material (second layer 222, figure 52, paragraph [0165]), and a third layer of material (third layer 223, figure 52, paragraph [0165]);
the second layer of material is placed between the first layer of material and the third layer of material (figure 52, paragraph [0165]); and
each of the first layer of material and the third layer of material have a respective hardness that is greater than a hardness of the second layer of material (figure 52, paragraph [0165]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Choi et al. by the teaching of Nakata et al. in 

Regarding claim 33, Choi et al. fails to disclose wherein:
the impact absorption member comprises a first layer of material and a second layer of material; the first layer of material has a hardness that is greater than a hardness of the second layer of material; and the first layer of material faces the camera cover and the second layer of material faces the camera actuator.
However, Choi et al. discloses the shock absorption member 100 (i.e., impact absorption member) located between the movable part of the lens holder which includes the bobbin 30 and upper frame 50, figures 1, 5-6, paragraphs [0056]-[0071].  And Nakata et al. discloses a shock absorbing member 213 (paragraphs [0006], [0165]), wherein:
the impact absorption member comprises a first layer of material (first layer 221, figure 52, paragraph [0165]), a second layer of material (second layer 222, figure 52, paragraph [0165]), and a third layer of material (third layer 223, figure 52, paragraph [0165]);
the first layer of material (first layer 221, figure 52, paragraph [0165]) has a hardness that is greater than a hardness of the second layer of material (second layer 222, figure 52, paragraph [0165]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Choi et al. by the teaching of Nakata et al. in order to provide a shocking absorbing member which protects the internal component from a larger impact acting on the enclosure of the electronic apparatus (paragraph [0002]).

Regarding claim 38, see Examiner’s comments regarding claim 31.
Regarding claim 39, see Examiner’s comments regarding claim 33.
Claims 40, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0267767) in view of MOON et al. (US 2014/0253799) further in view of Nagasaki (US 2008/0198254).
Regarding claim 40, Choi et al. discloses a camera (camera module, figures 1, 5-6), the camera comprising: 
a camera cover (housing which includes upper frame 50, figures 1, 5-6, paragraphs [0066]-[0071]) comprising an exterior surface of the camera; 
an optical package (lens arranged inside at an inner surface of the bobbin 30, figures 1, 5-6, paragraph [0052]); 
a lens carrier (lens holder and the bobbin 30, figures 1, 5-6, paragraphs [0066]-[0071]) coupled with the optical package and moveably mounted relative to the camera cover;
a camera actuator (magnetic 41 and coil 32, figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]) for moving the lens carrier with the optical package along a path of motion; and 
an impact absorption member (shock absorption member 100, figures 5-6, paragraphs [0066]-[0071]) located in the path of motion so as to prevent contact between the camera cover and the lens carrier, wherein the impact absorption member is located directly on an interior surface of the camera cover that is opposite a single exterior surface of the one or more exterior surfaces of the camera (the shock absorption member 100 is located directly on interior surface of upper frame 50 or is located directly on interior surface of yoke 40 when upper frame 50 is omitted (i.e., an interior surface of the camera cover) that is opposite upper exterior surface of yoke 40 (i.e., a single exterior surface), figures 5-6), wherein, along at least a portion of the path of motion, the lens carrier is movable apart from the impact absorption member (the shock absorption member 100 is spaced apart from the bobbin 30, figure 5, paragraphs [0066]-[0071]).  Noted that yoke 40 integrally formed with housing in which the upper frame 50 or yoke 40 integrally formed with housing in which the upper frame 50 may be omitted, a camera cover;” and combination of upper exterior surface of yoke 40, exterior surface in vertical direction in four sides of yoke 40, figures 1, 5-7 corresponds to “an exterior camera cover surface.”
Choi et al. fails to disclose a device comprising: one or more processors; memory storing program instructions that are executable by the one or more processors to control operation of a camera.
However, MOON et al. discloses a device (electronic device 100, figures 1A-1B, 2A, paragraphs [0105]-[0112]) comprising: one or more processors (paragraphs [0105], [0109]); memory storing program instructions that are executable by the one or more processors to control operation of a camera (paragraphs [0105], [0109], [0112]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Choi et al. by the teaching of MOON et al. in order to improve the productivity of the terminal by simplifying a manufacturing process of terminal through integration of components (paragraph [0108]).

Regarding claim 44, Choi et al. discloses wherein the impact absorption member radially surrounds the optical package (see figures 5-7).

Claims 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0267767) in view of MOON et al. (US 2014/0253799) further in view of Kwon (US 8,456,041).
Regarding claim 41, Choi et al. discloses wherein the camera further comprises:
an image sensor (image sensor 11, figures 1-2, 5-6, paragraph [0041]);
a base assembly (base 20 and PCB 10, figures 1-2, 5-6, paragraph [0041]), comprising:
a substrate (PCB 10, figures 1-2, 5-6, paragraph [0041]) to which the image sensor is attached. 

However, Kwon discloses one or more springs (leaf springs 140, 150, figures 1-2, column 4, lines 8-34) for suspending the lens carrier from the base assembly, wherein the one or more springs are positioned, in a direction parallel to an optical axis defined by the optical package, between the impact absorption member and the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Choi et al. and MOON et al. by the teaching of Kwon in order to hold when the lens is driven and to generate an elastic deformation.

Regarding claim 42, Choi et al. discloses wherein the camera actuator comprises:
a voice coil motor (VCM) actuator, comprising:
one or more magnets (magnetic 41, figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]) fixedly coupled with the lens carrier; and 
one or more coils (coil 32, figures 1, 5-6, paragraphs [0040]-[0047], [0066]-[0071]) fixedly coupled with the base assembly.

Regarding claim 43, Choi et al. discloses a spacer abutting the underneath side of the camera cover wherein the impact absorption member is mounted to the spacer (the shock absorption member 100 located between the movable part of the lens holder which includes the bobbin 30 and upper frame 50, the space in which the shock absorption member located read as a spacer, figures 1, 5-6, paragraphs [0056]-[0071]).

However, Kwon discloses wherein a spring of the one or more springs is connected to the spacer (first and second leaf springs 140, 150, figures 1-2, column 4, lines 8-34) connected to a spacer (coupling yoke 226, figures 1-2, column 3, lines 14-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Choi et al. and MOON et al. by the teaching of Kwon in order to hold when the lens is driven and to generate an elastic deformation.

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2014/0267767) in view of MOON et al. (US 2014/0253799) further in view of Nakata et al. (US 2002/0043608).
Regarding claim 45, Choi et al. and MOON et al. fail to disclose wherein:
the impact absorption member comprises a first layer of material and a second layer of material; the first layer of material has a hardness that is greater than a hardness of the second layer of material; and the first layer of material faces the camera cover and the second layer of material faces the camera actuator.
However, Choi et al. discloses the shock absorption member 100 (i.e., impact absorption member) located between the movable part of the lens holder which includes the bobbin 30 and upper frame 50, figures 1, 5-6, paragraphs [0056]-[0071].  And Nakata et al. discloses a shock absorbing member 213 (paragraphs [0006], [0165]), wherein:
the impact absorption member comprises a first layer of material (first layer 221, figure 52, paragraph [0165]), a second layer of material (second layer 222, figure 52, paragraph [0165]), and a third layer of material (third layer 223, figure 52, paragraph [0165]);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in Choi et al. and MOON et al. by the teaching of Nakata et al. in order to provide a shocking absorbing member which protects the internal component from a larger impact acting on the enclosure of the electronic apparatus (paragraph [0002]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LUONG T NGUYEN/
Primary Examiner, Art Unit 2698                                                                                                                                                                                          3/10/2022